DETAILED ACTION
The present application is being examined under the AIA  first to file provisions. This action is responsive to communication filed 3/10/2022, claims 11 – 30 are pending for examination. This action is non-final.
Terminal Disclaimer
The Terminal Disclaimer, dated 3/10/2022, has been reviewed and found to be proper as the aforementioned Terminal Disclaimer references the parent application U.S. Patent Number 11,228,623.
Response to Arguments
Applicant’s arguments, found on pages 9 – 10 of Remarks dated 3/10/2022, wherein Applicant alleges, “Bangalore does not disclose or suggest at least ‘adapting the request to media-specific data of another RTC client and to the parameters for the communication to generate an adapted request’ as recited in claim 11 ([Applicant’s] emphasis added)”, have been fully considered and found persuasive.
The prior art fails to teach the claimed invention as a whole. However, based upon further consideration of the claims as a whole, a new rejection is presented herein. This action is non-final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 11 – 15, 17 – 27, 29, and 30 are rejected under 35 U.S.C. §103 as being unpatentable over Lum et al. (US 2014/0126715 A1), hereinafter “Lum”, and further in view of Aksu et al. (US 2014/0362764 A1), hereinafter “Aksu”.
Regarding claim 11, Lum teaches as computer-implemented method for establishing a communication connection (signaling message exchange for handling a WebRTC call (Lum Paragraph [0099])), comprising: 
receiving a request from a Real-Time Communication (RTC) client, wherein the request contains media-specific data for the RTC client and parameters for the communication connection (customer request is an SDP offer comprising media attributes (specific data) and transport for the media channel (parameters for communication) and is sent to a WebRTC service (Lum Paragraphs [0099 – 0100])); 
adapting the request to media-specific data of another RTC client and to the parameters for the communication connection to generate an adapted request (modifying the SDP offer by the WebRTC service by modifying the list of compatible codecs for receiving an SDP answer, wherein the receiving device selects one of the modified codecs (Lum Paragraphs [0100 – 0101] and [0105])); and 
sending the adapted request to the other RTC client (sending the modified SDP offer to the SIP client through a SIP routing server (Lum Paragraphs [0102 – 0105])).
Where Lum teaches the adapted request being a list of modified codecs (Lum Paragraphs [0100 – 0102]), Lum fails to teach sending the list of modified codecs to the requesting client.
However, in analogous art, Aksu teaches sending a list of modified codecs to a requesting device (sending and receiving devices of a data flow send codec acknowledgement messages, and subsequently receive updated codecs to communicate from the server (Aksu Paragraphs [0058 – 0059])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Aksu related to updating client devices of communication codecs and apply them to the teachings of Lum for the purpose of establishing communication sessions between the two devices and maintaining updated codecs for communication (Aksu Paragraphs [0058  0059]). One would be motivated as such as the server may determine an updated list of communication codecs may result in improved performance (Aksu Paragraph [0059]).

Regarding claim 12, Lum and Aksu teach the method of claim 11, wherein the method further comprises: 
receiving a response from the other RTC client (receiving an SDP Answer to the SDP offer from the SIP client application (Lum Paragraphs [0105 – 0106])); 
adapting the response to media-specific data of the RTC client and to the parameters for the communication connection to generate an adapted response (SDP Answer comprises selected codec for communication (Aksu Paragraph [0052]) updating a codec list based upon known codecs (media-specific data) of the sending a received device and sending the updated codec lists to the sending and receiving devices (Aksu Paragraphs [0058 – 0059] and [0053]) ); and 
sending the adapted response to the RTC client and to the other RTC client sending the updated codec lists to the sending and receiving devices (Aksu Paragraphs [0058 – 0059]) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Aksu related to sending updated codec lists and apply them to the teachings of Lum for the purpose of improving performance. One would be motivated as such as the server may determine updated list of communication results in improved performance (Aksu Paragraph [0058 – 0059])).

Regarding claim 13, Lum and Aksu teach the method of claim 11, wherein the media-specific data for the RTC client relates to output of audio data or video data at the RTC client (attributes is a list of codecs for audio and video media (Lum Paragraph [0099])).

Regarding claim 14, Lum and Aksu teach the method of claim 11, wherein one or more communication devices are assigned to a user (end-user device being operated by a user connecting to a call center agent (Second client) both of which are WebRTC enabled (Lum Paragraph [0044])), each of the one or more communication device having the RTC client or the other RTC client capable of sending and receiving different media types (live communication comprises WebRTC to send and receive audio and video data (Lum Paragraphs [0043 – 0045])).

Regarding claim 15, Lum and Aksu teach the method of claim 12, wherein a Web-Socket connection or an HTTP-PUT request is used for sending or receiving the request, the adapted request, the response, or the adapted response (web browser of the WebRTC client supports WebSocket or HTTP communications (Lum Paragraph [0082])).

Regarding claim 17, Lum and Aksu teach the method of claim 12, wherein the request, the adapted request, the response, and the adapted response are generated through the Session Description Protocol (SDP) (Lum Paragraph [0060]).

Regarding claim 18, Lum teaches a non-transitory machine-readable medium with a computer program stored thereon (Lum Paragraph [0055]), the computer program containing executable code that, when executed, causes: 
receiving a request from a Real-Time Communication (RTC) client, wherein the request contains media-specific data for the RTC client and parameters for the communication connection (customer request is an SDP offer comprising media attributes (specific data) and transport for the media channel (parameters for communication) and is sent to a WebRTC service (Lum Paragraphs [0099 – 0100])); 
adapting the request to media-specific data of another RTC client and to the parameters for the communication connection to generate an adapted request (modifying the SDP offer by the WebRTC service by modifying the list of compatible codecs for receiving an SDP answer, wherein the receiving device selects one of the modified codecs (Lum Paragraphs [0100 – 0101] and [0105])); and 
sending the adapted request to the other RTC client (sending the modified SDP offer to the SIP client through a SIP routing server (Lum Paragraphs [0102 – 0105])).
Where Lum teaches the adapted request being a list of modified codecs (Lum Paragraphs [0100 – 0102]), Lum fails to teach sending the list of modified codecs to the requesting client.
However, in analogous art, Aksu teaches sending a list of modified codecs to a requesting device (sending and receiving devices of a data flow send codec acknowledgement messages, and subsequently receive updated codecs to communicate from the server (Aksu Paragraphs [0058 – 0059])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Aksu related to updating client devices of communication codecs and apply them to the teachings of Lum for the purpose of establishing communication sessions between the two devices and maintaining updated codecs for communication (Aksu Paragraphs [0058  0059]). One would be motivated as such as the server may determine an updated list of communication codecs may result in improved performance (Aksu Paragraph [0059]).

Regarding claim 19, Lum and Aksu teach the non-transitory machine-readable medium of claim 18, wherein the executable code that, when executed, further causes: 
receiving a response from the other RTC client (receiving an SDP Answer to the SDP offer from the SIP client application (Lum Paragraphs [0105 – 0106])); 
adapting the response to media-specific data of the RTC client and to the parameters for the communication connection to generate an adapted response (SDP Answer comprises selected codec for communication (Aksu Paragraph [0052]) updating a codec list based upon known codecs (media-specific data) of the sending a received device and sending the updated codec lists to the sending and receiving devices (Aksu Paragraphs [0058 – 0059] and [0053])); and 
sending the adapted response to the RTC client and to the other RTC client (sending the updated codec lists to the sending and receiving devices (Aksu Paragraphs [0058 – 0059]) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Aksu related to sending updated codec lists and apply them to the teachings of Lum for the purpose of improving performance. One would be motivated as such as the server may determine updated list of communication results in improved performance (Aksu Paragraph [0058 – 0059])).

Regarding claim 20, Lum and Aksu teach the non-transitory machine-readable medium of claim 18, wherein the media-specific data for the RTC client relates to output of audio data or video data at the RTC client (attributes is a list of codecs for audio and video media (Lum Paragraph [0099])).

Regarding claim 21, Lum teaches a telecommunication system comprising: 
a web server (web browser), a Real-Time Communication (RTC) client (WebRTC user client) connected or connectable to the web server, another RTC client connected or connectable to the web server (call center agent on a WebRTC client) (Lum Paragraphs [0021 – 0022], [0049], and Fig. 1), and the web server is configured to: 
receive a request from the RTC client, wherein the request contains media-specific data for the RTC client, and parameters for the communication connection (customer request is an SDP offer comprising media attributes (specific data) and transport for the media channel (parameters for communication) and is sent to a WebRTC service (Lum Paragraphs [0099 – 0100])); 
adapt the request to media-specific data of the other RTC client and the parameters for the communication connection to generate an adapted request (modifying the SDP offer by the WebRTC service by modifying the list of compatible codecs for receiving an SDP answer, wherein the receiving device selects one of the modified codecs (Lum Paragraphs [0100 – 0101] and [0105])); and 
send the adapted request to the other RTC client and to the RTC client (sending the modified SDP offer to the SIP client through a SIP routing server (Lum Paragraphs [0102 – 0105])).
Where Lum teaches the adapted request being a list of modified codecs (Lum Paragraphs [0100 – 0102]), Lum fails to teach sending the list of modified codecs to the requesting client.
However, in analogous art, Aksu teaches sending a list of modified codecs to a requesting device (sending and receiving devices of a data flow send codec acknowledgement messages, and subsequently receive updated codecs to communicate from the server (Aksu Paragraphs [0058 – 0059])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Aksu related to updating client devices of communication codecs and apply them to the teachings of Lum for the purpose of establishing communication sessions between the two devices and maintaining updated codecs for communication (Aksu Paragraphs [0058  0059]). One would be motivated as such as the server may determine an updated list of communication codecs may result in improved performance (Aksu Paragraph [0059]).

Regarding claim 22, Lum and Aksu teach the system of claim 21, wherein the web server is further configured to: 
receive a response form the other RTC client (receiving an SDP Answer to the SDP offer from the SIP client application (Lum Paragraphs [0105 – 0106])); 
adapt the response to the media-specific data of the RTC client and the parameters for the communication connection to generate an adapted request (SDP Answer comprises selected codec for communication (Aksu Paragraph [0052]) updating a codec list based upon known codecs (media-specific data) of the sending a received device and sending the updated codec lists to the sending and receiving devices (Aksu Paragraphs [0058 – 0059] and [0053])); and 
send the adapted response to the RTC client and to the other RTC client (sending the updated codec lists to the sending and receiving devices (Aksu Paragraphs [0058 – 0059]) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Aksu related to sending updated codec lists and apply them to the teachings of Lum for the purpose of improving performance. One would be motivated as such as the server may determine updated list of communication results in improved performance (Aksu Paragraph [0058 – 0059])).

Regarding claim 23, Lum and Aksu teach the system of claim 21, wherein the RTC client is configured using the adapted request, and the other RTC client is configured using the adapted request (customer request is an SDP offer (Lum Paragraphs [0099 – 0100]) updating the call between devices using the updated codec list for improved communications (Aksu Paragraphs [0058 – 0060]) inherits motivation to combine from respective parent claim.).

Regarding claim 24, Lum and Aksu teach the system of claim 22, wherein the RTC client is further configured using the adapted response, and the other RTC client is further configured using the adapted response (SDP Answer comprises selected codec for communication (Aksu Paragraph [0052])  updating the call between devices using the updated codec list for improved communications (Aksu Paragraphs [0058 – 0060]) inherits motivation to combine from respective parent claim.).

Regarding claim 25, Lum and Aksu teach the system of claim 21, wherein the RTC client include a browser and the other RTC client includes another browser (Lum Paragraph [0066]).

Regarding claim 26, Lum and Aksu teach the system of claim 22, wherein the adapted request includes a Session Description Protocol (SDP) OFFER and the adapted response includes an SDP ANSWER (Lum Paragraph [0083]).

Regarding claim 27, Lum and Aksu teach the system of claim 21, wherein a connection between the RTC client, the other RTC client, and the web server involves a Web-Socket connection or a Hypertext Transfer Protocol (HTTP-PUT) request (web browser of the WebRTC client supports WebSocket or HTTP communications (Lum Paragraph [0082])).

Regarding claim 29, Lum and Aksu teach the system of claim 21, wherein one or more communication devices are assigned to a user (end-user device being operated by a user connecting to a call center agent (Second client) both of which are WebRTC enabled (Lum Paragraph [0044])), each of the one or more communication device having the RTC client or the other RTC client capable of sending and receiving different media types (live communication comprises WebRTC to send and receive audio and video data (Lum Paragraphs [0043 – 0045])).

Regarding claim 30, Lum and Aksu teach the system of claim 21, wherein the RTC client is a Web Real-Time Communication (WebRTC) client and the other RTC client is another WebRTC client (end-user device being operated by a user connecting to a call center agent (Second client) both of which are WebRTC enabled (Lum Paragraph [0044])).

Claims 16 and 28 are rejected under 35 U.S.C. §103 as being unpatentable over Lum in view of Aksu and further in view of Ezell et al. (US 2015/0304379 A1), hereinafter “Ezell”.
Regarding claim 16, where Lum and Aksu teach the method of claim 12 and communications being the sending or receiving the request, the adapted request, the response, or the adapted response (exchanging offer and answer messages based upon an initial request (Lum Paragraphs [0100 – 0102])), Lum and Aksu fail to teach of using RESTful procedures in combination with asynchronous event reporting.
However, in analogous art, Ezell teaches using RESTful procedures in combination with asynchronous event reporting (reporting events using REST API at the time of occurrence of the event (Ezell Paragraph [0027])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Ezell related to reporting events using REST API and apply them to the teachings of Lum and Aksu for the purpose of sending and receiving data using a known Application Programming Interface. One would be motivated as such as REST API may be used as a control API to media server commands (Ezell Paragraph [0027]).

Regarding claim 28, where Lum and Aksu teach the system of claim 21 and communications being the sending or receiving the request, the adapted request, the response, or the adapted response (exchanging offer and answer messages based upon an initial request (Lum Paragraphs [0100 – 0102])), Lum and Aksu fail to teach of using RESTful procedures in combination with asynchronous event reporting.
However, in analogous art, Ezell teaches using RESTful procedures in combination with asynchronous event reporting (reporting events using REST API at the time of occurrence of the event (Ezell Paragraph [0027])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Ezell related to reporting events using REST API and apply them to the teachings of Lum and Aksu for the purpose of sending and receiving data using a known Application Programming Interface. One would be motivated as such as REST API may be used as a control API to media server commands (Ezell Paragraph [0027]).



Conclusion
The following prior art references were found pertinent to Applicant’s claimed invention but were not used in making the rejections presented herein.
Mandato et al. (US 2004/0139088 A1) which teaches negotiating and controlling distribution of multimedia data between different endpoints utilizing different communication protocols.
Song (US 2016/0359925 A1) which teaches establishing a Bluetooth connection and negotiating codec parameter to stream audio data.
Gabin et al. (US 2016/0269056 A1) teaches processing an audio stream between a first node and a second node and adjusting to acoustic characteristics based upon the parameters of the devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251. The examiner can normally be reached M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on 5712703631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.B/Examiner, Art Unit 2454

/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454